Citation Nr: 1047529	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a systolic 
murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from November 1970 to August 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1993 and June 1995 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In August 1994, the Board denied entitlement to a compensable 
rating for systolic murmur.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 1997, the Court vacated the Board's August 
1994 decision, and remanded the matter.  The Board in turn 
remanded the case in September 1997 and March 1999.  The Board 
issued decisions in November 2000 and January 2002, but on each 
occasion the Court vacated the Board's decision.  In September 
2003, the Board again remanded the case for additional 
development.

In August 2005, the Board denied the appeal for a compensable 
rating for a systolic heart murmur.  The Veteran appealed to the 
Court.  In February 2008, the Court issued a decision confirming 
the portion of the August 2005 Board decision that declined to 
reopen a claim of service connection for a skin disorder, but 
vacated and remanded the portion denying the claim for an 
increased rating for a systolic heart murmur.  In October 2008, 
the Board remanded the matter in accordance with the Court's 
order.  In March 2010, the Board once again denied entitlement to 
a compensable rating for systolic heart murmur and the Veteran 
appealed the decision to the Court.  In September 2010, the Court 
granted the parties' Joint Motion for a Partial Remand (Joint 
Motion) and vacated the Board's March 2010 decision with regard 
to denying a compensable rating for systolic heart murmur and 
remanded the matter to the Board for action in compliance with 
the motion.  The Joint Motion noted that in the March 2010 
decision, the Board had referred the Veteran's claim for an 
increased rating for anxiety disorder to the RO for appropriate 
development and that part of the decision remained intact and was 
not subject to the remand.     

As it was noted in the March 2010 Board decision and 
vacated by the Court, a claim for entitlement to an 
increased rating for service-connected anxiety disorder, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board also finds that additional development is needed for 
the Veteran's claim for an increased (compensable) rating for 
systolic murmur. 

The Joint Motion noted that the parties agreed that the Board 
erred by failing to ensure compliance with its prior remand 
instructions.  In significant part, it was noted that its 
September 2003 remand directives to the RO, the Board instructed 
that a VA cardiology examination be conducted and that "all 
necessary tests should be performed and reviewed by the examiner, 
including specifically treadmill test to measure workload in 
METs."  A June 2004 VA examination revealed that an 
echocardiogram was conducted but a treadmill test was not 
administered.  The Veteran's disability has been rated as 
noncompensably disabling under Diagnostic Code 7000.  The 
criteria for a higher evaluation under Diagnostic Code 7000 
require a finding of metabolic equivalents (METs).  The June 2004 
VA examination did not include a METs finding, as required to 
apply the diagnostic code.  Therefore, a remand is necessary to 
afford the Veteran a new VA cardiology examination, to include an 
exercise treadmill test, so that the Veteran's METs rate can be 
reported.
  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA heart 
examination to be conducted by a physician to 
determine the nature and severity of the 
Veteran's service-connected systolic murmur.  
The claims file and a copy of this REMAND 
must be made available to the examiner.  In 
accordance with the latest AMIE worksheets 
for valvular heart disease, the examiner is 
to provide a detailed review of the Veteran's 
pertinent medical history, current complaints 
and the nature and extent of any disability.  
The examination should also include an 
exercise treadmill test, so that the 
Veteran's METs rate can be reported.  If a 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the level 
of activity that results in dyspnea, fatigue, 
angina, dizziness or syncope (supported by 
specific examples such as slow stair climbing 
or shoveling snow) may be used.  Any estimate 
must be expressed in METs.  The examiner must 
also provide an opinion regarding what 
impairment, if any is due to the service-
connected systolic heart murmur, as opposed 
to impairment due to any nonservice-connected 
heart disorder which is present.  A complete 
rationale for any opinions expressed must be 
provided.  

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and adjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



